 8:19-cv-00276-BCB-CRZ Doc # 152 Filed: 01/19/21 Page 1 of 2 - Page ID # 1751




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

JAMES E. BACHMAN, ADELLA A.
BACHMAN, ERIC J. BACHMAN,
RACHEL A. BACHMAN, MATTHEW R.                                  8:19CV276
BACHMAN, and C. ANDREW
BACHMAN,
                                                 AMENDED PROGRESSION ORDER
                     Plaintiffs,

       vs.

JOHN Q. BACHMAN, and LEAF
SUPREME PRODUCTS, LLC, A
Nebraska Limited Liability Co.;

                     Defendants.


           IT IS ORDERED that the unopposed motion to extend (Filing No. 150) is
   granted and the unexpired deadlines in the final progression order are extended as
   follows:
      1)      The telephonic status conference currently set for April 1, 2021 before the
              undersigned magistrate judge remains set for that time and date and
              counsel shall appear for the conference using the case conference
              instructions assigned to this case.

      2)      The deadline for completing written discovery under Rules 33, 34, 36 and
              45 of the Federal Rules of Civil Procedure is April 19, 2021. Motions to
              compel written discovery under Rules 33, 34, 36, and 45 must be filed by
              May 3, 2021.

              Note: A motion to compel, to quash, or for a disputed protective order shall
              not be filed without first contacting the chambers of the undersigned
              magistrate judge to set a conference to discuss the parties’ dispute.

      3)      The deadline for complete expert disclosures1 for all experts expected to


      1  While treating medical and mental health care providers are generally not
considered “specially retained experts,” not all their opinions relate to the care and
treatment of a patient. Their opinion testimony is limited to what is stated within their
treatment documentation. As to each such expert, any opinions which are not stated
 8:19-cv-00276-BCB-CRZ Doc # 152 Filed: 01/19/21 Page 2 of 2 - Page ID # 1752




            testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-
            retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), is May 25, 2021.

      4)    The deposition deadline, including but not limited to depositions for oral
            testimony only under Rule 45, is June 25, 2021.

      5)    The deadline for filing motions to dismiss and motions for summary
            judgment is July 26, 2021.

      6)    The deadline for filing motions to exclude testimony on Daubert and related
            grounds is July 26, 2021.

      7)    Motions in limine shall be filed seven days before the pretrial conference. It
            is not the normal practice to hold hearings on motions in limine or to rule on
            them prior to the first day of trial. Counsel should plan accordingly.

      8)    The parties shall comply with all other stipulations and agreements recited
            in their Rule 26(f) planning report that are not inconsistent with this order.

      9)    All requests for changes of deadlines or settings established herein shall be
            directed to the undersigned magistrate judge, including all requests for
            changes of trial dates. Such requests will not be considered absent a
            showing of due diligence in the timely progression of this case and the
            recent development of circumstances, unanticipated prior to the filing of the
            motion, which require that additional time be allowed.


      Dated this 19th day of January, 2021.

                                                BY THE COURT:

                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge




within that expert’s treatment records and reports must be separately and timely
disclosed.
